        Case 4:18-cr-00722-BGM Document 54 Filed 08/31/19 Page 1 of 3




BARTON & STORTS, P.C.
271 North Stone Avenue
Tucson, Arizona 85701
(520) 882-2802 / (520) 882-5785 (Fax)
Brick P. Storts, III
lawoffice@brickstorts.com
Arizona State Bar No. 004507
Attorney for Defendant, JAMES SPRINGER

              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF ARIZONA

 UNITED STATES OF AMERICA,                          No. CR18-722 (BGM)

             Plaintiff,
 vs.
 JAMES A. SPRINGER,                                 MOTION TO AMEND
                                                    PLEADING PURSUANT
             Defendant.                             TO RULE 15
                                                    (Defendant Out of Custody)


       It is expected that excludable delay under Title 18, U.S.C. § 3161(h)(1)(D) may
occur as a result of this motion or from an order based thereon.
       COMES NOW the Defendant, JAMES A. SPRINGER, by and through his
counsel undersigned, and hereby requests the Court allow the Defendant to amend his
Motion to Dismiss now pending before this Court, pursuant to Rule 15(a)(2).
       Defendant submits that there has been newly discovered factual evidence made
available to the Defendant, and had that information been available to the Defendant
at the time his Motion to Dismiss was filed, those facts would have been incorporated
into that pleading.




                                          1
        Case 4:18-cr-00722-BGM Document 54 Filed 08/31/19 Page 2 of 3


      On August 30th, 2019, counsel received disclosure from the Assistant US
Attorney’s Office. In that discovery, was information that the Government’s key
witness in this case, Officer William J. Fisher, Jr., was terminated by the Fort
Huachuca Director of Emergency Services on September 18th, 2018. This termination
took place virtually a year ago, however was only disclosed to undersigned counsel
in the last two days.
      Defendant submits that the disclosure regarding the termination of Officer
Fisher is critical in this case, due to the fact the Defendant specifically references
Officer Fisher and his conduct, on Page 9, Paragraph 1, of Defendant’s Motion to
Dismiss. The Government also places the observations of Officer Fisher as the
factual basis for the arrest of the Defendant.
      It was also Officer Fisher who actually places the Defendant, which was
arguably incorrect, on the Fort Huachuca Base property. The Defendant disputes this
fact, and now has information that Officer Fisher was terminated, in part as a result
of misconduct and being overzealous in his prosecution of matters on the base at Fort
Huachuca.
      Attached hereto is a portion of the termination packet that was disclosed to
undersigned counsel by the Government. This contains facts that are relevant to the
Defendant’s Motion to Dismiss. (Exhibit 1).
      Defendant is requesting the Court grant this motion to allow the attached
factual information to be considered by the Court, relative to the Defendant’s now
pending Motion to Dismiss.
      RESPECTFULLY SUBMITTED this 31st                 day of August, 2019.

                                        BARTON & STORTS, P.C.

                                         s/ Brick P. Storts, III
                                        Brick P. Storts, III
                                        Attorney for Defendant

                                          2
       Case 4:18-cr-00722-BGM Document 54 Filed 08/31/19 Page 3 of 3


Copy to:

Jasmine Little
Special Assistant US Attorney




                                     3
